DETAILED ACTION

Continuation
This application is a continuation application of U.S. Application No. 12/419,191 filed on 24 June 2009, now U.S. Patent 10,332,157 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.


Status
This Final Office Action is in response to the communication filed on 9 February 2021.  Claims 1-20 have been cancelled, claims 21, 28, and 35 have been amended, and no new claims have been added.  Therefore, claims 21-40 are pending and presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and/or 103; therefore the Examiner indicates allowable subject matter.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.


Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.


Claim Interpretation
As noted at the Parent Application (see at least the 4 September 2018 Office Action, at p. 3), Applicant argued (on 13 February 2018, and the same as at the 25 September 2017 arguments) that a JS player (contained in the web page), “in order to ‘position a DIV element’ would also generate the DIV element” (Remarks from 25 September 2017 at p. 8, and 13 February 2018 at p. 9). Therefore, the Examiner is accepting as Applicant’s Admitted Prior Art (and as well-understood, routine, and conventional activity) that any JS (i.e., JavaScript) player will generate a DIV element so as to size and position content (e.g., an ad and/or ad player) where 


Allowable Subject Matter
Claims 21-40 are indicated as allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
The closest art of record, Zheng, as well as the closest art found in the parent case, Helft and Collins, disclose the majority of the claims; however, the art of record and further searching does not specifically disclose the hybrid ad player including (i) an ActionScript ad player that coordinates display of the web page advertisement with playback of the video by the video player, and (ii) a Javascript ad player that presents the web page advertisement via the web browser of the client. The Examiner notes that Hadlock, Kris, External Communications with Flash 8: How to Use the ExternalInterface, AdobePress, dated 24 March 2006, downloaded from https://www.adobepress.com/articles/article.asp?p=457503&seqNum=5 on 22 February 2021 (hereinafter, “Hadlock”) indicates that “the connection between ActionScript and JavaScript is very simple”, merely adding the listed script (“import flash.external.*;”) will “create the callbacks that will allow JavaScript to call ActionScript methods” to use parameters such as the name, value, and scope as Macromedia Flash ActionScript 2.0 Language Reference, First Edition and Copyrights indicating 2005, downloaded  from http://homepage.divms.uiowa.edu/~slonnegr/flash/ActionScript2Reference.pdf on 22 February 2021 (hereinafter, “Flash ActionScript Reference”) indicates the use of ExternalInterface to access ActionScript and JavaScript functions in the same player (Flash ActionScript Reference at 549-555), including that “The ExternalInterface class is the External API, an application programming interface that enables straightforward communication between ActionScript and the Flash Player container; for example, an HTML page with JavaScript, or a desktop application with Flash Player embedded” and “Use of ExternalInterface is recommended for JavaScript-ActionScript communication. From ActionScript, you can call any JavaScript function on the HTML page, passing any number of arguments of any data type, and receive a return value from the call. From JavaScript on the HTML page, you can call an ActionScript function in Flash Player. The ActionScript function can return a value, and JavaScript receives it immediately as the return value of the call.” (Flash ActionScript Reference at 549).
Applicant ¶¶ 0028-0030 indicate that “[t]he hybrid ad player 170 comprises a first component that runs on the multimedia platform 200 and second component that runs on the web browser 110” (Applicant ¶ 0028). Where this appears to be the same functionality as claimed, the claimed hybrid ad player is indicated to have two components at different locations, as opposed to merely using the already available ExternalInterface capabilities as built into a Flash player. Therefore, the claims are indicated as allowable over the prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23, 28-30, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,332,157. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application varies from claim 1 of the issued Patent only by deleting the steps of scanning (for the DIV element), determining (dimensional information based on the DIV element), generating (a translated ad specification), and receiving user input instructing the player to modify playback. Although some slight variations in verbiage is used, the instant claims by virtue of merely not claiming some elements of the Patent claim are directed, essentially, to the genus of the already patented species. Claims 28 and 35 of the instant application indicate the same issue with respect to claims 4 and 7 of the issued Patent. Dependent claims 22-23, 29-30, and 36-37 of the instant application . 


Response to Arguments
Applicant's arguments filed 9 February 2021 have been fully considered but they are not persuasive.

Applicant’s amendment overcomes the rejections as indicated above; therefore, the arguments are moot and not persuasive.

The Examiner, however, notes that Applicant’s amendments introduce double patenting; therefore, the Examiner places rejection above as necessitated by Applicant’s amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622